

	

		II

		109th CONGRESS

		1st Session

		S. 1923

		IN THE SENATE OF THE UNITED STATES

		

			October 26, 2005

			Ms. Snowe (for herself,

			 Mr. Talent, and Mr. Bond) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Small Business and Entrepreneurship

		

		A BILL

		To address small business investment companies licensed

		  to issue participating debentures, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Investment and Growth

			 Act of 2005.

		2.Participating

			 debenture companiesPart A of

			 title III of the Small Business Investment Act

			 of 1958 (15 U.S.C. 681 et seq.) is amended by adding at the end the

			 following:

			

				321.Participating

				debenture companies

					(a)DefinitionsAs

				used in this section, the following definitions shall apply:

						(1)General

				partnerThe term general partner means an investor

				in a small business investment company that participates in the daily

				management of the small business investment company, and may include a managing

				partner in a limited liability company.

						(2)Gross

				receiptsThe term gross receipts means any cash

				received by a small business investment company, including investment proceeds

				(both return of capital and profit), interest, dividends, and fees, other than

				capital contributed by a partner, the proceeds of the issuance of participating

				debentures, and other money (if any) borrowed by the small business investment

				company.

						(3)Interim funding

				providerThe term interim funding provider means any

				entity that providers funding guaranteed by the Administration to a licensed

				company in between the periodic pools created by any trustee.

						(4)Licensed

				companyThe term licensed company means a small

				business investment company authorized to issue participating debentures by a

				license issued under section 301 for that purpose.

						(5)Limited

				partnerThe term limited partner means an investor

				in a small business investment company, other than the Administrator, that does

				not participate in the daily management of the small business investment

				company.

						(6)Participating

				debentureThe term participating debenture means a

				debt security that is—

							(A)in a form

				prescribed by the Administrator that obligates the issuing company to

				pay—

								(i)on the fifth

				anniversary of the date of issuance of the debenture, all accrued interest on

				that debenture that has not previously been paid;

								(ii)semiannually

				thereafter, interest accruing after the fifth anniversary of the date of

				issuance of the debenture; and

								(iii)any other

				amount required by this subsection; and

								(B)is subject to the

				terms and conditions set forth in this subsection and to any additional terms

				and conditions as may be prescribed by the Administrator that are consistent

				with this subsection.

							(7)Private

				collateralThe term private collateral means any

				money that any private partner has contractually committed to invest in a

				licensed company during the most recent licensing of the licensed company, but

				that has not yet been paid to the licensed company.

						(8)TrusteeThe

				term trustee means an entity that combines any securities,

				interests, or obligations from licensed companies in the participating

				debenture program under subsection (b) into pools and issues trust

				certificates.

						(9)Trust

				certificateThe term trust certificate means a

				certificate issued by the trustee that represents an interest in a particular

				pool of any securities, interests, or obligations from licensed companies in

				the participating debenture program.

						(10)Trust

				certificate holderThe term trust certificate holder

				means an investor that purchases a trust certificate.

						(b)Participating

				debentures program

						(1)Guarantee of

				participating debentures

							(A)Redemption

				price and interestThe Administrator is authorized to guarantee

				the payment of the redemption price and interest on a participating debenture

				issued by a licensed company to the interim funding provider under such terms

				and conditions as the Administrator shall establish by regulation.

							(B)Repayment in

				defaultThe Administration is authorized to guarantee the

				repayment to the interim funding provider in the event of a default by a

				licensed company, of the funds advanced by the interim funding provider to the

				licensed company pursuant to the agreement between the Administration and the

				licensed company, under such terms and conditions as the Administrator shall

				establish by regulation.

							(C)Trust

				certificatesThe Administrator is authorized to guarantee the

				payment of the redemption price and interest on a trust certificate issued by

				the trustee to the trust certificate holders under such terms and conditions as

				the Administrator shall establish by regulation.

							(2)Guarantee

				feeThe Administration is authorized to charge a separate

				fee—

							(A)under paragraph

				(1)(A), to the interim funding provider;

							(B)under paragraph

				(1)(B), to the licensed company; and

							(C)under paragraph

				(1)(C), to the trustee.

							(3)Zero-subsidyEach

				of the fees authorized under paragraph (2) shall be sufficient to reduce the

				cost of each corresponding guarantee in paragraph (1) to zero, as that term is

				defined under the Federal Credit Reform Act of 1990.

						(4)Matching

				payment streamsWith respect to any participating debenture

				issued by a licensed company, or with respect to any security issued

				representing an interest in a pool of such securities, the amount and schedule

				of—

							(A)the interest

				payment obligations of the Administration to the trust certificate holders

				shall be equal to the amount and schedule of the interest obligations of the

				licensed company to the Administration; and

							(B)the principal

				redemption obligations of the Administration to the trust certificate holders

				shall be the same as the amount and schedule of the licensed company's

				principal redemption obligations to the Administration.

							(5)Interest to

				interim funding provider

							(A)Right to

				receive interestFor the advancing of monies to a licensed

				company pursuant to the license of that company, the interim funding provider

				shall have the right to receive interest from the licensed company.

							(B)AmountsThe

				interest authorized under subparagraph (A) shall be calculated based on the

				time period beginning on the date on which the interim funding provider

				advances the funding, and ending when the interim funding provider provides the

				securities of the licensed company to a trustee for the purpose of pooling

				those securities and selling interests in that pool.

							(C)Collection of

				interestThe interim funding provider may collect interest

				referred to in this paragraph by withholding money from the money advanced to

				the licensed company by the interim funding provider.

							(6)Maximum

				leverageNotwithstanding any other provision of this subsection,

				the Administrator may not guarantee a new participating debenture to be issued

				by a small business investment company, and the company shall not make any

				distribution to its private investors, if immediately after such issuance or

				distribution the aggregate unpaid principal balance of the participating

				debentures issued by the company would exceed 200 percent of the leverageable

				capital of the licensed company.

						(7)Purchase of

				participating debenturesThe Administrator may authorize a trust

				or pool acting on behalf of the Administration to purchase participating

				debentures issued by a small business investment company, under such terms and

				conditions as the Administrator shall establish by regulation.

						(8)RedemptionNot

				later than 10 years after the date on which it is issued, a participating

				debenture shall be redeemed for an amount equal to its outstanding principal

				balance plus any accrued but unpaid interest on such participating debenture as

				of the date on which it is redeemed.

						(9)Interest

							(A)In

				generalInterest on a participating debenture is preferred and

				cumulative and is prepayable out of any gross receipts available for

				distribution and is in any event payable at the scheduled or accelerated

				maturity of the participating debenture.

							(B)Interest on

				principal balanceInterest on the principal balance outstanding

				of a participating debenture shall accrue on a daily basis, and unpaid accrued

				interest shall compound semiannually from the date of issuance of the

				debenture, at a rate determined by the Secretary of the Treasury, taking into

				consideration the current average market yield on outstanding marketable

				obligations of the United States with remaining periods to maturity comparable

				to the average maturities on such securities, adjusted to the nearest

				1/8 of 1 percent, plus an additional charge, in an amount

				established annually by the Administrator, as necessary to reduce to zero the

				cost (as defined in section 502 of the Federal Credit Reform Act of 1990 (2

				U.S.C. 661a)) to the Administration of purchasing and guaranteeing

				participating debentures under this Act, which rate may not exceed 1.5 percent

				per annum, and which shall be paid to and retained by the

				Administration.

							(10)Payment

				defaults

							(A)In

				generalIn the event of a failure of a small business investment

				company to pay any principal or interest on a participating debenture when due

				(including any mandatory prepayment out of gross receipts), the licensed

				company shall be in default, and shall be subject to the provisions of

				subparagraphs (B) through (D).

							(B)AccelerationThe

				Administration, in addition to any other remedies it may have, may demand

				immediate payment of the principal balance and accrued interest on any or all

				participating debentures issued by the defaulting company.

							(C)Default rate of

				interestThe interest rate on the participating debenture with

				respect to which the payment default occurred may increase, at the discretion

				of the Administrator, by not greater than 50 basis points from the date of the

				payment default, and by not greater than an additional 50 basis points on each

				6-month anniversary of that date, up to a maximum total increase of 300 basis

				points, until all of the payment defaults of the defaulting company have been

				cured or waived.

							(D)Private

				collateralThe Administration may apply the private collateral of

				the licensed company to pay any interest or principal payment that has not been

				paid on time according to the payment schedule for the licensed company.

							(11)Liquidation of

				licensed companyIn the event of the liquidation of a licensed

				company issuing participating debentures under this subsection, a participating

				debenture shall be senior in priority for all purposes to any interest in the

				issuing company, whenever created. In liquidation, the private collateral of

				the licensed company may, at the option of the Administrator, be applied to pay

				accrued interest and principal of outstanding participating debentures.

						(12)Default of a

				licensed companyIn the event of the default of a licensed

				company issuing participating debentures under this subsection—

							(A)a participating

				debenture shall be senior in priority for all purposes to any interest in the

				issuing company, whenever created; and

							(B)at the option of

				the Administrator, the private collateral of the licensed company may be

				applied to pay accrued interest and principal on outstanding participating

				debentures.

							(13)Investment

				obligation

							(A)In

				generalAny company issuing a participating debenture under this

				Act shall invest or commit to invest an amount equal to the outstanding face

				value of such participating debenture solely in equity capital.

							(B)Equity

				capitalIn this subparagraph, the term equity

				capital means common or preferred stock or a similar instrument,

				including subordinated debt with equity features which is not amortized and

				which provides for interest payments from appropriate sources, as determined by

				the Administrator.

							(14)Other

				debtA licensed company issuing a participating debenture under

				this subsection shall have no debt other than leverage obtained in accordance

				with this Act, and temporary debt in an amount equal to not more than 50

				percent of the private capital of the company.

						(15)Use of

				proceedsUnless otherwise determined by the Administration, a

				licensed company may use the proceeds of a participating debenture issued by

				the company to pay the principal amount and accrued interest due on outstanding

				participating debentures issued by that company, if the company has outstanding

				equity capital invested in an amount equal to the amount being

				refinanced.

						(16)Distribution

				of gross receipts

							(A)In

				generalExcept as otherwise provided in this subsection, gross

				receipts, from any source or however categorized for generally accepted

				accounting principles or tax accounting purposes, shall be utilized first for

				the payment of accrued interest on participating debentures, then for repayment

				of participating debenture principal and contributed private capital, and

				finally for profit distributions, as provided in subparagraphs (B) through

				(G).

							(B)Past due

				interest and principalGross receipts shall first be used, within

				10 days of receipt—

								(i)to pay any past

				due interest on participating debentures issued by the licensed company;

				and

								(ii)when there is no

				past due interest outstanding, to repay any past due principal on such

				debentures (whether such interest and principal are past due by their terms or

				by acceleration).

								(C)Mandatory

				interest prepaymentIf no unpaid accrued interest or past due

				principal is outstanding on any participating debenture issued by a licensed

				company, the company shall use its gross receipts, not later than the end of

				the calendar quarter in which they were received (or the following calendar

				quarter, if received within 15 days before the end of a calendar quarter) to

				prepay accrued interest on the participating debentures issued by the company,

				which prepayments will be applied to such accrued interest in the order in

				which such interest would otherwise become due and payable.

							(D)Amortization

				distributionsIf no unpaid accrued interest or past due principal

				is outstanding on any participating debenture issued by a licensed company, the

				company shall distribute its gross receipts—

								(i)to the

				Administration to amortize outstanding participating debenture leverage;

				and

								(ii)to its private

				investors, pro rata according to the ratio of outstanding participating

				debenture leverage to outstanding leverageable capital at the time of

				distribution.

								(E)Post-amortization

				distributionsIf no accrued interest or principal is outstanding

				on any participating debenture issued by a licensed company, and the company

				has no outstanding leverageable capital, the gross receipts of the company

				shall—

								(i)until aggregate

				distributions to private investors under this subparagraph equal aggregate

				contributions to the capital of the company previously made by private

				investors, be distributed to the Administration, an amount equal to the initial

				profit participation percentage of the total amount being distributed with the

				remaining gross receipts distributed to the private investors;

								(ii)if aggregate

				distributions to private investors under this subparagraph equal or exceed

				aggregate contributions to the capital of the company previously made by

				private investors, be distributed to the Administration an amount equal to the

				final profit participation percentage of the total amount being distributed,

				with the remaining gross receipts distributed to the private investors;

				and

								(iii)in the case of

				any post-amortization distributions to the Administration pursuant to this

				subparagraph, be deemed to constitute additional interest (not

				accrued interest).

								(F)Management

				expensesFor purposes of calculating the amount to be distributed

				to the Administration pursuant to subparagraph (E), except as otherwise

				prescribed by the Administration, the management expenses of any company which

				issues participating debentures under this subsection shall not be greater than

				2.5 percent of the combined capital of the company per year, plus, in the case

				of a company with combined capital of less than $20,000,000, an additional

				$125,000.

							(G)DefinitionsIn

				this paragraph—

								(i)the term

				combined capital means the aggregate amount of private capital and

				outstanding leverage;

								(ii)the term

				final profit participation percentage means 50 percent of the

				leverage ratio, reduced by the weighted average interest rate on the financing

				commitments issued by the company;

								(iii)the term

				initial profit participation percentage means 25 percent of the

				leverage ratio, reduced by the weighted average interest rate on the financing

				commitments issued by the company;

								(iv)the term

				leverage ratio means the ratio of the aggregate amount of

				financing commitment leverage previously drawn by the company (including

				leverage that has been repaid, and not solely the maximum amount at any one

				time outstanding, if different) to the aggregate amount of capital previously

				contributed to the company by private investors (not solely the maximum amount

				at any one time outstanding, if different);

								(v)the term

				management expenses includes management fees and any additional

				salaries, office expenses, travel, business development costs, office and

				equipment rental, bookkeeping, and the development, investigation, and

				monitoring of investments paid by the licensed company, but does not include

				the cost of services provided by specialized outside consultants, outside

				lawyers and outside auditors, who perform services not generally expected of a

				venture capital company nor does such term include the cost of services

				provided by any affiliate of the company which are not part of the normal

				process of making and monitoring venture capital investments; and

								(vi)the term

				outstanding leverageable capital means any aggregate capital

				contributions received by a licensed company from private investors which

				exceed aggregate distributions received by the private investors from the

				company.

								(17)Exceptions to

				order of distributions

							(A)In

				generalNotwithstanding paragraph (16)(D), if no unpaid accrued

				interest (whether or not past due) and no past due principal is outstanding on

				any participating debenture issued by the licensed company subparagraph (B)

				through (D) of this paragraph shall apply.

							(B)Tax

				distributions

								(i)In

				generalThe company may make a special distribution of gross

				receipts or other cash to its private investors without a corresponding

				distribution to the Administration while principal is outstanding on

				participating debentures issued by the company, if—

									(I)the licensed

				company has an investment in a business (referred to in this subparagraph as

				the portfolio company) organized as a limited liability company

				(referred to in this subparagraph as an LLC) or as a

				partnership;

									(II)the portfolio

				company has income which will be taxable to its members or partners;

									(III)the portfolio

				company makes a distribution to its members or partners in an amount equal to

				their assumed tax liability on the portfolio company’s taxable income (referred

				to in this subparagraph as a tax distribution); or

									(IV)the small

				business investment company is itself a partnership or an LLC, so that any

				portfolio company income allocated to it is reallocated to the private

				investors, and it is they who are liable for payment of tax on that income as

				if it was their own income, whether or not they receive any cash in respect of

				that income.

									(ii)Authority to

				make distributionIn circumstances described in clause (i), the

				issuing company may, prior to April 15 of each calendar year, distribute to its

				private investors up to an amount equal to the difference between—

									(I)the estimated

				aggregate maximum tax liability of the private investors on the income of

				portfolio companies organized as LLCs or partnerships during the preceding

				calendar year; and

									(II)the aggregate

				amount distributed to the private investors (other than pursuant to this

				subparagraph) since April 15 of the preceding calendar year, but in no event

				more than the aggregate amount of tax distributions that the issuing company

				received from all of its portfolio companies during the preceding calendar

				year.

									(C)ExpensesA

				small business investment company may use its gross receipts to pay previously

				incurred expenses (including management fees) and other liabilities and it may,

				in addition, retain additional gross receipts in an expense reserve account in

				an amount which, added to any existing expense reserve, does not exceed such

				reasonably anticipated expenses and other liabilities for the following

				12-month period, provided such expenses and other liabilities are not

				prohibited under regulations established by the Administrator or other

				applicable law.

							(D)PrepaymentSubject

				to any applicable State law requirements, a small business investment company

				may use gross receipts or other cash to prepay outstanding participating

				debenture leverage and interest in whole or in part without penalty at any

				time.

							(18)Restrictions

				on distributions

							(A)Liquidity and

				other administrative or state law restrictionsA distribution

				under this subsection may not violate liquidity requirements or other

				applicable restrictions on distributions in regulations issued by the

				Administrator or under applicable State law.

							(B)Capital

				impairment or regulatory violationIf a small business investment

				company is in restricted operations or liquidation by reason of capital

				impairment or regulatory violation, the maturity date of the participating

				debentures issued by that company, including both principal and accrued

				interest, is subject to acceleration at the option of the Administrator, and,

				whether or not there has been such acceleration, up to 100 percent of all gross

				receipts and the private collateral of the licensed company may, at the option

				of the Administrator, be required to be distributed to the Administration until

				accrued interest and principal on the participating debentures issued by the

				company have been paid in full, in accordance with any terms and conditions

				that the Administrator may establish by regulation.

							(19)Distributions

				in kind

							(A)Election of

				in-kind distribution of securitiesA small business investment

				company that issues participating debentures may elect to make an in-kind

				distribution of securities at any time, subject to applicable securities laws

				and regulations, if such securities are publicly traded and marketable (or

				marketable securities). Marketable securities distributed in

				kind shall be deemed to be gross receipts for purposes of this subsection, and

				their distribution shall be subject to the priorities and restrictions

				applicable to gross receipts under this subsection and to applicable

				regulations issued by the Administrator.

							(B)Treatment of

				administration shareThe licensed company shall either deposit

				the Administration share of such securities with a trustee designated by the

				Administrator, or retain the Administration share, if the Administrator so

				directs and with the agreement of the company.

							(C)Retention of

				administration shareIf the company retains the Administration

				share, it shall sell such share and promptly remit the proceeds to the

				Administration.

							(D)Value of

				administration’s shareFor purposes of this paragraph, the value

				of the Administration share is—

								(i)the value of the

				securities, as of the date of distribution to the Administration under

				subparagraph (B), or as of the initial date of retention under subparagraph

				(C); and

								(ii)the controlling

				value for the purposes of determining the remaining liability of the company to

				the Administration, except that the Administration may receive a greater or

				lesser amount upon its ultimate sale of such share or upon the ultimate sale by

				the company of such share on behalf of the Administration.

								(20)Timing of

				distributions

							(A)In

				generalSubject to paragraphs (16) and (18), any gross receipts

				received by a small business investment company issuing participating

				debentures under this subsection that are not placed in an expense reserve

				pursuant to paragraph (18)(C) shall be distributed by the last day of the

				fiscal quarter in which such gross receipts were received by the company,

				except that gross receipts received within 15 days before the end of a fiscal

				quarter shall be distributed by the last day of the subsequent fiscal

				quarter.

							(B)Exceptions to

				timing of distributions; marketable securitiesGross receipts

				consisting of marketable securities shall be distributed within 6 months of the

				date of receipt, unless the small business investment company has obtained the

				prior consent of the Administrator.

							(21)Reinvestment

				of gross receiptsSubject to such regulations and restrictions as

				may be prescribed by the Administrator, and by the agreement of the private

				investors in a small business investment company, any gross receipts that

				exceed the amount needed to make payments required to be made to the

				Administration under this subsection, may at the option of the company be

				reinvested in qualified small businesses.

						(c)Post-distribution

				computationAfter distributions have been made pursuant to this

				section, the Administration share of such distributions shall not be reduced or

				recomputed, except as expressly provided in this section.

					(d)No ownership

				interest to administrationThis section shall not be construed as

				creating in the Administration any ownership interest in any small business

				investment company which issues participating debentures.

					(e)Conflict with

				other provisions

						(1)In

				generalIn the event of a conflict between this subsection and

				any other provision of this part A, this subsection shall apply.

						(2)Specific

				provisionsIn particular, the provisions of this section

				supersede subsections (g) and (h) of section 303 in their entirety with respect

				to all matters pertaining to participating debentures issued by a licensed

				company covered by this

				section.

						.

		

